Citation Nr: 1425659	
Decision Date: 06/06/14    Archive Date: 06/16/14

DOCKET NO.  10-30 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a kidney disorder, to include chronic renal insufficiency, claimed as secondary to service-connected diabetes mellitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel






INTRODUCTION

The Veteran served on active duty from February 1965 to November 1966. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied entitlement to the benefit sought.


FINDING OF FACT

The evidence demonstrates that chronic renal insufficiency was caused by service-connected diabetes mellitus. 


CONCLUSION OF LAW

The criteria for service connection on a secondary basis for chronic renal insufficiency have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants service connection for chronic renal insufficiency secondary to service-connected diabetes mellitus, which represents a grant of the benefit sought on appeal.  As such, no discussion of VA's duty to notify and assist is necessary.

The Veteran seeks service connection on a secondary basis for a kidney disorder, which he asserts is caused by his diabetes mellitus.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

Additionally, service connection may be granted for a disability that is proximately due to or the result of a service-connected disability, which includes the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The record indicates that service connection for diabetes mellitus was established by an August 2006 rating decision.  

VA treatment records reflect that the Veteran has been diagnosed with chronic 
renal insufficiency and chronic kidney disease.  A December 2008 nephrology consultation note stated that the Veteran was being followed for chronic renal disease due to diabetes and hypertension.  The medical history reflected a diagnosis of diabetes mellitus three years prior and a diagnosis of hypertension two years prior.  The chief of staff assessed chronic renal insufficiency due to diabetes mellitus and hypertension.  He noted that laboratory results revealed a Glomerular Filtration Rate (GFR) of 65, indicating stage two chronic kidney disease.  

An undated "Kidney Report Card" stated that the GFR was a measure of "how 
well the kidneys can filter," and indicated that the Veteran's GFR was 50, which corresponded to "Stage 3: GFR 30-60, moderate decrease in kidney function."  

A February 2009 VA treatment note indicated that the Veteran was being followed for chronic renal disease, stage three, due to diabetes and hypertension.  Laboratory results indicated that the Veteran's GFR was 50.  The chief of staff determined that the Veteran's kidneys were stable, and he assessed chronic renal insufficiency due to diabetes, anemia, and hypertension. 

In May 2009, the Veteran was afforded a VA General Medical examination.  The examiner, a nurse practitioner, initially opined that it was at least as likely as not that the Veteran's kidney disease was related to his service-connected diabetes.  The next day, the nurse practitioner submitted an addendum that reversed his opinion and indicated that it was less likely than not that kidney disease was related to diabetes.  The nurse practitioner mentioned that a diagnosis of hypertension was given before the onset of diabetes mellitus, and that it was probable that the ensuing development of kidney disease may be directly correlated to hypertension instead of diabetes. 

A May 2011 VA progress note indicated that the Veteran continued to be followed for stage three chronic kidney disease.     

In a May 2012 VA examination addressing disabilities not currently before the Board, the examiner, a physician, opined that the Veteran's renal insufficiency 
was proximately connected to his diabetes condition.  He explained that renal insufficiency was commonly recognized as a potential sequellae of diabetes and had been sufficiently documented.

The Board finds that the weight of the evidence demonstrates that the Veteran's chronic renal insufficiency was as likely as not caused by his diabetes mellitus.  The December 2008 and February 2009 assessments of chronic renal insufficiency due, in part, to diabetes mellitus, as determined by the chief of staff, combined with the May 2012 VA physician examiner's medical opinion that renal insufficiency was proximately connected to diabetes, are probative.  Although the May 2012 VA examination was ordered for the purpose of addressing other disabilities not 
before the Board, the physician nevertheless provided a clear opinion as to renal insufficiency being proximately connected to diabetes, and he provided a rationale that adequately explained his opinion.  While the May 2009 opinion of the nurse practitioner determined the kidney disease was less likely related to diabetes, the Board finds the competent and probative evidence is at least in equipoise as to the relationship between the Veteran's kidney disorder and diabetes.  

In sum, the Veteran is service connected for diabetes mellitus, his records contains a diagnosis of chronic renal insufficiency, and there are competent opinions by the VA chief of staff and VA physician examiner demonstrating that the Veteran's chronic renal insufficiency was caused by his diabetes.  As such, the Board will resolve all doubt in the Veteran's favor, and find that service connection on a secondary basis for chronic renal insufficiency is warranted.      


ORDER

Service connection for chronic renal insufficiency is granted. 



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


